Ekwall, Judge:
This appeal for reappraisement lias been submitted upon tbe following stipulation of counsel:
It is hereby stipulated and agreed subject to the approval of the court, that at the time of exportation of the merchandise involved herein, UNIVERSAL MILL PLATE and such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at U. S. $140.25 per metric ton, less $470.90 nondutiable charges packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for said merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find that export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, is tbe proper basis for tbe determination of tbe value of tbe Universal Mill Plate bere involved, and that sucb value is $140.25 per metric ton, less $470.90 nondutiable charges packed.
Judgment will be rendered accordingly.